i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-09-00575-CR

                                           IN RE Justin BOSQUEZ

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 11, 2009, relator Justin Bosquez filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his motion for discovery.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined.2 A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro



           1
          … This proceeding arises out of Cause No. 2009-CR-8136, styled State of Texas v. Justin Bosquez, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.

           2
         … The record indicates that up until August 28, 2009, Alfredo Trevino represented relator. At a hearing on
August 28, 2009, relator was appointed new counsel, Eddie Adams.
                                                                                      04-09-00575-CR



se motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion that relates directly to his confinement based on the

criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of mandamus

is denied. TEX . R. APP . P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-